DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on December 18, 2020. Claims 1-20 are pending in the application. Claims 4-6 and 14-15 are withdrawn, and claims 1-3, 7-13, and 16-20 are being examined herein.
Status of Objections and Rejections
	The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 35 U.S.C. 102(a)(1)/102(a)(2), and 35 U.S.C. 103 are necessitated by the amendments.
Election/Restrictions
Newly submitted claims 14-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 14-15 are a different species and have mutually exclusive characteristics from the originally presented claims 1-3. The mutually exclusive characteristics are: repeating the introducing of the polymer for cleaning, the introducing of the sample, and the applying of the voltage until the amount of the fluorescence is . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 6 of the claim, “by application” should read “by the application” for consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in lines 6-7 of the claim, “sample and” should read “sample, and” for clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2 of the claim, “sample and” should read “sample, and” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claim 1 recites “introducing a polymer for cleaning into an electrophoresis flow channel before a polymer for separation including a fluorescent dye is introduced into the electrophoresis flow channel” in lines 3-5 of the claim. The specification does not contain support for the polymer for cleaning being introduced before the polymer for separation because the specification discloses that the cleaning mode is executed after the analysis mode (see para. [0036] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-3, 7-13, and 6-20 are rejected as dependent thereon.
Claim 1 recites “the polymer for cleaning removes the fluorescent dye remaining on an inside of the electrophoresis flow channel” in lines 8-9 of the claim. The recitation “the fluorescent dye” has antecedent basis from the previously recited “a polymer for separation including a fluorescent dye,” so the recitation “the fluorescent dye” is the fluorescent dye included in the polymer for separation that is introduced after the polymer for cleaning. The specification does not contain support for the polymer for cleaning removing the fluorescent dye of the polymer for separation introduced after the polymer for cleaning. Instead, the specification discloses that the cleaning mode is executed after the analysis mode so that the fluorescent dye accumulated in the electrophoresis flow channel from the previous analysis mode can be removed and washed away from the inside of the electrophoresis flow channel during the 
Claim 1 recites “the polymer for cleaning does not contain the fluorescent dye” in line 12 of the claim. The recitation “the fluorescent dye” has antecedent basis from the previously recited “a polymer for separation including a fluorescent dye,” so the recitation “the fluorescent dye” is the fluorescent dye included in the polymer for separation that is introduced after the polymer for cleaning. The specification does not contain support for the polymer for cleaning not containing the fluorescent dye of the polymer for separation introduced after the polymer for cleaning. Instead, the specification discloses that the polymer for cleaning does not include a fluorescent dye (see para. [0026]-[0028] of the instant US PGPub), which is not necessarily the fluorescent dye of the polymer for separation. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-3, 7-13, and 6-20 are rejected as dependent thereon.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “before a polymer for separation including a fluorescent dye is introduced into the electrophoresis flow channel” in lines 4-5 of the claim. This limitation appears to be a future step, and it is unclear whether or not this future step is part of the electrophoresis flow channel cleaning method. It is further unclear how this future step should be interpreted or when it occurs. Claims 2-3, 7-13, and 6-20 are rejected as dependent thereon.
Claim 1 recites the limitation “the fluorescent dye” in lines 8-9 and 12 of the claim. Claim 1 previously recites “a polymer for separation including a fluorescent dye” in lines 4-5 of the claim. The recitations of “the fluorescent dye” have antecedent basis from the previously recited “a polymer for separation including a fluorescent dye,” so the recitation “the fluorescent dye” is the fluorescent dye included in the polymer for separation that is introduced after the polymer for cleaning. It is unclear how the fluorescent dye of the polymer for separation that is introduced after the polymer for cleaning can be removed by the polymer for cleaning. Claims 2-3, 7-13, and 6-20 are rejected as dependent thereon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Demorest et al. (US 5,264,101 A).
Regarding claim 1, Demorest teaches an electrophoresis flow channel cleaning method (cleaning a capillary electrophoresis tube, col. 7, lns. 42-43, col. 9, lns. 24-26), comprising:
	introducing a polymer for cleaning into an electrophoresis flow channel before a polymer for separation including a fluorescent dye is introduced into the electrophoresis flow channel such that the polymer for cleaning fills the electrophoresis flow channel (a polymer-containing electrolyte solution is drawn into and fills the capillary electrophoresis tube 22 to clean the capillary electrophoresis tube 22 before another polymer-containing electrolyte solution and fluorescent probe are introduced for the next sample run, Fig. 1, col. 7, lns. 19-20, col. 9, lns. 24-30, col. 19, lns. 40-52); and
	applying a voltage to the electrophoresis flow channel filled with the polymer for cleaning such that the polymer for cleaning removes the fluorescent dye remaining on an inside of the electrophoresis flow channel (a voltage is applied to the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution by applying a voltage between the two reservoirs that the ends of the capillary electrophoresis tube 22 are immersed in, Fig. 1, col. 8, lns. 19-23, 35-38, 47-57, col. 9, lns. 35-38; the capillary electrophoresis tube 22 is thoroughly washed with the polymer-containing electrolyte solution between sample runs, Fig. 1, col. 9, lns. 24-33; Examiner interprets the claimed voltage application step in light of the instant specification such that the claimed voltage application step occurs before a cleaning step that 
	wherein the polymer for cleaning does not contain the fluorescent dye (the polymer-containing electrolyte solution, col. 9, lns. 24-30; Examiner interprets the claimed “the fluorescent dye” to be a fluorescent dye of the previous analysis mode).
	Regarding claim 2, Demorest teaches introducing a sample into the electrophoresis flow channel filled with the polymer for cleaning (a sample material comprising biomolecules is loaded into the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution, Fig. 1, col. 7, lns. 19-20, 32-34, col. 8, lns. 24-26, col. 9, lns. 33-35); and
	detecting fluorescence from the sample electrophoresed by application of the voltage to the electrophoresis flow channel into which the sample is introduced (detecting fluorescence from the biomolecules in the sample migrating through the capillary electrophoresis tube 22 due to the voltage application, Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38).
	Regarding claim 9, Demorest teaches wherein the polymer for cleaning comprises a polymer material that is same as a polymer material of the polymer for separation (the polymer-containing electrolyte solution can be used to clean the system and to separate the biomolecules of the sample, col. 7, lns. 35-39, col. 9, lns. 24-30).
	Regarding claim 10, Demorest teaches wherein the electrophoresis flow channel is formed in a microchip (the capillary electrophoresis tube 22 is formed in a glass slide, col. 7, lns. 55-60).
	Regarding claim 11, Demorest teaches introducing a cleaning solution into the electrophoresis flow channel after the applying of the voltage to the electrophoresis flow channel 
	Regarding claim 12, Demorest teaches introducing a cleaning solution into the electrophoresis flow channel after the applying of the voltage to the electrophoresis flow channel such that the polymer for cleaning and the sample are washed away from the electrophoresis flow channel (the capillary electrophoresis tube 22 is flushed between sample runs and after the voltage application by the polymer-containing electrolyte or a different cleaning solution such that the previous polymer-containing electrolyte and sample of the previous run is washed away from the capillary electrophoresis tube 22, Fig. 1, col. 9, lns. 24-38).
	Regarding claim 17, Demorest teaches wherein the polymer for cleaning is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution include cellulose polymers, col. 9, lns. 28-29, col. 13, lns. 3-16).
	Regarding claim 18, Demorest teaches wherein each of the polymer for cleaning and the polymer for separation is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution for cleaning and separation include cellulose polymers, col. 7, lns. 35-39, col. 9, lns. 24-30, col. 13, lns. 3-16).
	Regarding claim 19, Demorest teaches wherein the polymer for cleaning and the polymer for separation are a derivatized cellulose (the polymers of the polymer-containing electrolyte solution for cleaning and separation include cellulose polymers, col. 7, lns. 35-39, col. 9, lns. 24-30, col. 13, lns. 3-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Demorest et al. (US 5,264,101 A) as applied to claim 2 above, and further in view of Manian et al. (US 5,843,680 A).
Regarding claim 3, Demorest teaches detecting fluorescence from the biomolecules in the sample migrating through the capillary electrophoresis tube 22 (Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38), and washing the capillary electrophoresis tube 22 with the polymer-containing electrolyte solution between sample runs (Fig. 1, col. 9, lns. 24-33). Demorest fails to teach comparing an amount of the fluorescence detected with a threshold value, wherein the introducing of the polymer for cleaning, the introducing of the sample and the applying of the voltage are repeated until the amount of the fluorescence is determined to be smaller than the threshold value. However, Manian teaches a method for detecting analytes by 
Regarding claim 7, Demorest teaches detecting fluorescence from the biomolecules in the sample migrating through the capillary electrophoresis tube 22 (Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38), and washing the capillary electrophoresis tube 22 with the polymer-containing electrolyte solution between sample runs (Fig. 1, col. 9, lns. 24-33). Demorest fails to teach wherein the introducing of the polymer for cleaning, the introducing of the sample and the applying of the voltage are repeated. However, Manian teaches a method for detecting analytes by separation on a separation medium during capillary electrophoresis (col. 2, lns. 44-55, col. 6, lns. 18-21) like that of Demorest. Manian teaches that each sample run has its integrated fluorescence computed and compared with the expected photometric response (col. 
Regarding claim 8, Demorest teaches detecting fluorescence from the biomolecules in the sample migrating through the capillary electrophoresis tube 22 (Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38), and washing the capillary electrophoresis tube 22 with the polymer-containing electrolyte solution between sample runs (Fig. 1, col. 9, lns. 24-33). Demorest fails to teach comparing an amount of the fluorescence detected with a threshold value. However, Manian teaches a method for detecting analytes by separation on a separation medium during capillary electrophoresis (col. 2, lns. 44-55, col. 6, lns. 18-21) like that of Demorest. Manian teaches that each sample run has its integrated fluorescence computed and compared with the expected photometric response (col. 15, lns. 4-5 & 8-21). Manian teaches that if a particular sample has an integrated fluorescence that is more than two standard deviations from the expected photometric response, the sample is flagged as unsuitable, and another sample can then be assayed (col. 15, lns. 23-29). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Demorest to compare the fluorescence detected of the electrophoresed sample with an expected photometric response as 
Regarding claim 13, Modified Demorest teaches introducing a cleaning solution into the electrophoresis flow channel after the applying of the voltage to the electrophoresis flow channel such that the polymer for cleaning and the sample are washed away from the electrophoresis flow channel (the capillary electrophoresis tube 22 is flushed between sample runs and after the voltage application by the polymer-containing electrolyte or a different cleaning solution such that the previous polymer-containing electrolyte and sample of the previous run is washed away from the capillary electrophoresis tube 22, Fig. 1, col. 9, lns. 24-38).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demorest et al. (US 5,264,101 A) as applied to claim 2 above, and further in view of Yang et al. (US 2011/0132761 A1).
Regarding claim 16, Demorest teaches wherein the sample is a biopolymer (the sample of biomolecules, col. 7, lns. 32-33). Demorest is silent with respect to a biopolymer having a purity of 90% or higher. However, Yang teaches detecting one or more analytes in a capillary using capillary electrophoresis (abstract, para. [0068]) like that of Demorest. Yang teaches that the sample containing analytes such as biomolecules can be subject to a purification step such that the purity is 90% or greater (para. [0055], [0057]-[0058], [0202]-[0204]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sample of biomolecules of Demorest to be subject to a purification step such that the purity is 90% or greater as taught by Yang because it would result in less interference from interfering materials.
Regarding claim 20, Demorest teaches wherein the sample is a biopolymer (the sample of biomolecules, col. 7, lns. 32-33). Demorest is silent with respect to a biopolymer having a purity of 90% or higher. However, Yang teaches detecting one or more analytes in a capillary using capillary electrophoresis (abstract, para. [0068]) like that of Demorest. Yang teaches that the sample containing analytes such as biomolecules can be subject to a purification step such that the purity is 90% or greater (para. [0055], [0057]-[0058], [0202]-[0204]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sample of biomolecules of Demorest to be subject to a purification step such that the purity is 90% or greater as taught by Yang because it would result in less interference from interfering materials.
Modified Demorest teaches wherein the polymer for cleaning is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution include cellulose polymers, col. 9, lns. 28-29, col. 13, lns. 3-16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Demorest is now relied upon for the features of claim 1 as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1795